 



EXHIBIT 10.3

 

CARMAX AUTO OWNER TRUST 2015-2,

as Issuer,

 

CARMAX BUSINESS SERVICES, LLC,

as Administrator,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Indenture Trustee

 

_____________________________

 

ADMINISTRATION AGREEMENT

 

Dated as of May 1, 2015

 

_____________________________

 

 

 

 

ADMINISTRATION AGREEMENT, dated as of May 1, 2015 (as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), by and
among CARMAX AUTO OWNER TRUST 2015-2, a Delaware statutory trust (the “Issuer”),
CARMAX BUSINESS SERVICES, LLC, a Delaware limited liability company, as
administrator (in such capacity, the “Administrator”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity but solely as indenture trustee (in such capacity, the “Indenture
Trustee”).

 

WHEREAS, the Issuer is issuing 0.35000% Class A-1 Asset-backed Notes, 0.82%
Class A-2a Asset-backed Notes, LIBOR + 0.28% Class A-2b Asset-backed Notes,
1.37% Class A-3 Asset-backed Notes, 1.80% Class A-4 Asset-backed Notes, 2.15%
Class B Asset-backed Notes, 2.39% Class C Asset-backed Notes and 3.04% Class D
Asset-backed Notes (collectively, the “Notes”) pursuant to the Indenture, dated
as of May 1, 2015 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), between the Issuer and the Indenture
Trustee;

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the issuance of certain beneficial interests in the
Issuer, including (i) a Sale and Servicing Agreement, dated as of May 1, 2015
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Sale and Servicing Agreement”), by and among the Issuer, CarMax Auto
Funding LLC, a Delaware limited liability company, as depositor (in such
capacity, the “Depositor”) and CarMax Business Services, LLC, as Servicer, (ii)
a Letter of Representations, dated May 13, 2015 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Note Depository
Agreement”), by and between the Issuer and The Depository Trust Company relating
to the Notes, and (iii) the Indenture (collectively with the Sale and Servicing
Agreement and the Note Depository Agreement, the “Related Agreements”);

 

WHEREAS, pursuant to the Related Agreements, the Issuer and U.S. Bank Trust
National Association, a national banking association, not in its individual
capacity but solely as owner trustee (in such capacity, the “Owner Trustee”),
are required to perform certain duties in connection with (i) the Notes and the
collateral pledged to secure the Notes pursuant to the Indenture (the
“Collateral”) and (ii) the beneficial interests in the Issuer;

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer and the Owner
Trustee may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 



 

 

 

SECTION 1.    Definitions. All capitalized terms used but not defined in this
Agreement shall have the respective meanings set forth in the Indenture.

 

SECTION 2.    Duties of the Administrator.

 

(a)          Duties with Respect to the Related Agreements.

 

(i)          The Administrator shall perform all its duties as Administrator
under the Note Depository Agreement. In addition, the Administrator shall
consult with the Owner Trustee regarding the duties of the Issuer or the Owner
Trustee under the Related Agreements. The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Related Agreements. The Administrator shall prepare for execution by the Issuer
or the Owner Trustee, or shall cause the preparation by other appropriate
persons of, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Related Agreements. In furtherance of
the foregoing, the Administrator shall take all appropriate action that the
Issuer or the Owner Trustee is obligated to take pursuant to the Indenture,
including, without limitation, such of the foregoing as are required with
respect to the following matters under the Indenture (references are to sections
of the Indenture):

 

(A)         the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.5);

 

(B)         the notification of Noteholders of the final principal payment on
their Notes (Section 2.8(g));

 

(C)         the preparation of or obtaining of the documents and instruments
required for authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.2, 2.3, 2.6 and 2.13);

 

(D)         the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency (Section 2.13);

 

(E)         the preparation, obtaining or filing of the instruments, opinions,
certificates and other documents required for the release of collateral (Section
2.10);

 

(F)         the maintenance of an office or agency in the Borough of Manhattan,
The City of New York, where Notes may be surrendered for registration of
transfer or exchange (Section 3.2);

 

(G)         the duty to cause newly appointed Paying Agents, if any, to deliver
to the Indenture Trustee the instrument specified in the Indenture regarding
funds held in trust (Section 3.3);

 



2

 

 

(H)         the direction to the Indenture Trustee to deposit monies with Paying
Agents, if any, other than the Indenture Trustee (Section 3.3);

 

(I)         the obtaining and preservation of the Issuer’s existence and
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of the
Indenture, the Notes, the Collateral and each other instrument or agreement
included in the Trust Estate (Section 3.4);

 

(J)         the preparation of all supplements and amendments to the Indenture
and all financing statements, continuation statements, instruments of further
assurance and other instruments and the taking of such other action as is
necessary or advisable to protect the Trust Estate (Section 3.5);

 

(K)         the duty to use best efforts not to permit any action to be taken by
others that would release any Person from any of such Person’s material
covenants or obligations under any instrument or agreement included in the Trust
Estate or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, except as expressly provided in the Indenture and
the other Transaction Documents (Section 3.7(a));

 

(L)         the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Trust Estate, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.6 and 3.9);

 

(M)         the identification to the Indenture Trustee in an Officer’s
Certificate of a Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.7(b));

 

(N)         the preparation and delivery of written notice to the Indenture
Trustee, the Depositor and the Rating Agencies of an Event of Servicing
Termination under the Sale and Servicing Agreement and, if such Event of
Servicing Termination arises from the failure of the Servicer to perform any of
its duties or obligations under the Sale and Servicing Agreement with respect to
the Receivables, the taking of all reasonable steps available to remedy such
failure (Section 3.7(d));

 

(O)         the preparation and delivery of written notice to the Depositor, the
Indenture Trustee and the Rating Agencies of any termination of the Servicer’s
rights and powers under the Sale and Servicing Agreement and the preparation and
delivery of written notice to the Depositor, the Indenture Trustee and the
Rating Agencies of any appointment of a Successor Servicer under the Sale and
Servicing Agreement (Section 3.7(f));

 

3

 

  

(P)         the duty to cause the Servicer to comply with Sections 3.7, 3.9,
3.10, 3.11, 3.12, 3.13 and 3.14 and Article VII of the Sale and Servicing
Agreement (Section 3.14);

 

(Q)         the preparation and obtaining of documents and instruments required
for the consolidation or merger of the Issuer (Section 3.10(a)(vi)) or the
conveyance or transfer by the Issuer of its properties or assets (Section
3.10(b));

 

(R)         the preparation and delivery of written notice to the Indenture
Trustee, the Depositor and the Rating Agencies of each Event of Default under
the Indenture, each default by the Depositor or the Servicer under the Sale and
Servicing Agreement and each default by the Seller or the Depositor under the
Receivables Purchase Agreement (Section 3.18);

 

(S)         upon the request of the Indenture Trustee, the duty to execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of the Indenture
(Section 3.20);

 

(T)         the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation of an Officer’s Certificate
and the obtaining of the Opinion of Counsel and the Independent Certificate (if
required) relating thereto (Section 4.1);

 

(U)         the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Trust Estate at one or more public or private
sales called and conducted in any manner permitted by law if an Event of Default
shall have occurred and be continuing under the Indenture (Section 5.4);

 

(V)         the duty to take various lawful actions upon the request of the
Indenture Trustee in connection with compelling or securing the performance and
observance by the Depositor and the Servicer of their respective obligations to
the Issuer under or in connection with the Sale and Servicing Agreement or by
the Seller of its obligations under or in connection with the Receivables
Purchase Agreement (Section 5.16);

 

(W)         the preparation and delivery of written notice to the Noteholders of
the removal of the Indenture Trustee and the appointment of a successor
Indenture Trustee (Section 6.8);

 

(X)         the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of any
co-trustee or separate trustee (Section 6.10);

 

4

 

  

(Y)         the maintenance of the effectiveness of the sales finance company
licenses required under the Maryland Code and the Pennsylvania Motor Vehicle
Sales Finance Company Act (Section 3.21);

 

(Z)         the furnishing or causing to be furnished to the Indenture Trustee
of the names and addresses of Noteholders during any period when the Indenture
Trustee is not the Note Registrar (Section 7.1);

 

(AA)        the preparation and, after execution by the Issuer, filing with the
Commission, any applicable state agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by the rules and regulations of, the Commission and any applicable
state agencies and the transmission of such summaries, as necessary, to the
Noteholders (Section 7.3);

 

(BB)        the opening of one or more accounts in the Indenture Trustee’s name,
the preparation and delivery of Issuer Orders, Officer’s Certificates and
Opinions of Counsel and all other actions necessary with respect to the
investment and reinvestment of funds in the Collection Account and the Reserve
Account (Sections 8.2 and 8.3);

 

(CC)        the preparation and delivery of an Issuer Request and Officer’s
Certificate and the obtaining of an Opinion of Counsel and Independent
Certificates, if necessary, for the release of the Trust Estate (Sections 8.4
and 8.5);

 

(DD)        the preparation and delivery of Issuer Orders and the obtaining of
an Opinion of Counsel with respect to the execution of supplemental indentures
and the mailing to the Noteholders and the Rating Agencies, as applicable, of
notices with respect to such supplemental indentures (Sections 9.1, 9.2 and
9.3);

 

(EE)        the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.6);

 

(FF)        the duty to notify Noteholders of redemption of the Notes or to
cause the Indenture Trustee to provide such notification (Section 10.2);

 

(GG)        the preparation and delivery of Officer’s Certificates and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
with respect to any requests by the Issuer to the Indenture Trustee to take any
action under the Indenture (Section 11.1(a), (c), (d) and (e));

 

(HH)        the preparation and delivery of Officer’s Certificates and the
obtaining of Opinions of Counsel and Independent Certificates, if necessary, for
the release of property from the lien of the Indenture (Section 11.1(e));

 

5

 

 

(II)        the preparation and delivery of written notice to the Rating
Agencies, upon the failure of the Indenture Trustee to give such notification,
of the information required pursuant to the Indenture (Section 11.4);

 

(JJ)        the preparation and delivery to the Indenture Trustee of any
agreements with respect to alternate payment and notice provisions (Section
11.6); and

 

(KK)      the recording of the Indenture, if applicable (Section 11.15).

 

(ii)         The Administrator (but not the Indenture Trustee if it is then
acting as successor Administrator) shall:

 

(A)         pay the Indenture Trustee from time to time such compensation and
fees for all services rendered by the Indenture Trustee under the Indenture as
have been agreed to in a separate fee schedule between the Administrator and the
Indenture Trustee (which compensation shall not be limited by any provision of
law in regard to the compensation of a trustee of an express trust);

 

(B)         except as otherwise expressly provided in the Indenture, reimburse
the Indenture Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Indenture Trustee in
accordance with any provision of the Indenture (including the reasonable
compensation, expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to its negligence
or bad faith;

 

(C)         indemnify the Indenture Trustee and its agents for, and hold them
harmless against, any loss, liability or expense incurred without negligence or
bad faith on their part arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Indenture, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Indenture; and

 

(D)         indemnify the Owner Trustee and its agents for, and hold them
harmless against, any loss, liability or expense incurred without negligence or
bad faith on their part arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Trust Agreement,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement.

 



6

 

 

(b)          Additional Duties.



 

(i)          In addition to the duties of the Administrator set forth above, the
Administrator (A) shall perform such calculations and shall prepare or shall
cause the preparation by other appropriate persons of, and shall execute on
behalf of the Issuer or the Owner Trustee, all such documents, reports, filings,
instruments, certificates and opinions that the Issuer or the Owner Trustee is
obligated to prepare pursuant to the Related Agreements or Section 5.5(i), (ii),
(iii) or (iv) of the Trust Agreement and (B) at the request of the Owner
Trustee, shall take all appropriate action that the Issuer or the Owner Trustee
is obligated to take pursuant to the Related Agreements. In furtherance of the
foregoing, the Owner Trustee shall, on behalf of itself and the Issuer, execute
and deliver to the Administrator and to each successor Administrator appointed
pursuant to the terms hereof, one or more powers of attorney substantially in
the form of Exhibit A hereto, appointing the Administrator the attorney-in-fact
of the Owner Trustee and the Issuer for the purpose of executing on behalf of
the Owner Trustee and the Issuer all such documents, reports, filings,
instruments, certificates and opinions. Subject to Section 6 of this Agreement,
and in accordance with the directions of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

 

(ii)         Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Issuer’s payments (or allocations of income) to a registered holder of the
beneficial interests in the Issuer as contemplated in Section 5.2(c) of the
Trust Agreement. Any such notice shall specify the amount of any withholding tax
required to be withheld by the Owner Trustee pursuant to such provision.

 

(iii)        Notwithstanding anything in this Agreement or the Transaction
Documents to the contrary, the Administrator shall be responsible for
performance of the duties of the Issuer or the Owner Trustee set forth in
Section 5.5(i), (ii), (iii) and (iv) and Section 5.6(a) of the Trust Agreement
with respect to, among other things, accounting and reports to the beneficial
owners of the interests in the Issuer.

 

(iv)        To the extent that any tax withholding is required as contemplated
in Section 5.2(c) of the Trust Agreement, the Administrator shall deliver to the
Owner Trustee and the Indenture Trustee, on or before November 15, 2015, a
certificate of an Authorized Officer in form and substance satisfactory to the
Owner Trustee as to such tax withholding and the procedures to be followed with
respect thereto to comply with the requirements of the Code. The Administrator
shall update such certificate if any additional tax withholding is subsequently
required or any previously required tax withholding shall no longer be required.

 

(v)         The Administrator shall perform the duties of the Administrator
specified in Section 10.2 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement or any other Related Agreement.

 

7

 

  

(vi)        In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrator may enter into transactions or otherwise
deal with any of its affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

 

(vii)       The Administrator shall give notice to each Rating Agency of (A) any
merger or consolidation of the Owner Trustee pursuant to Section 10.4 of the
Trust Agreement; (B) any merger or consolidation of the Indenture Trustee
pursuant to Section 6.9 of the Indenture; (C) any resignation or removal of the
Indenture Trustee pursuant to Section 6.8 of the Indenture; (D) the termination
of, and/or appointment of a successor to, the Servicer pursuant to Sections 8.1
or 8.2 of the Sale and Servicing Agreement; (E) any declaration of acceleration
of the Notes or rescission and annulment thereof pursuant to Section 5.2 of the
Indenture; (F) any redemption of the Notes pursuant to Section 10.1 of the
Indenture; (G) any proposed action pursuant to Section 4.1 of the Trust
Agreement; and (H) any amendment or supplement to the Trust Agreement pursuant
to Section 11.1 of the Trust Agreement; in the case of each of (A) through (H),
promptly upon the Administrator being notified thereof by the Owner Trustee, the
Indenture Trustee, the Servicer or the Noteholders, as applicable.

 

(c)          Non-Ministerial Matters.

 

(i)          The Administrator shall not take any action with respect to matters
that, in the reasonable judgment of the Administrator, are non-ministerial
unless within a reasonable time before the taking of such action the
Administrator shall have notified the Issuer of the proposed action and the
Issuer shall not have withheld consent, which consent shall not be unreasonably
withheld or delayed, or provided an alternative direction. For the purpose of
the preceding sentence, “non-ministerial” matters shall include, without
limitation:

 

(A)         the amendment of or any supplement to the Indenture;

 

(B)         the initiation of any claim or lawsuit by the Issuer or the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Receivables or Permitted
Investments);

 

(C)         the amendment, change or modification of the Related Agreements;

 

(D)         the appointment of successor Note Registrars, successor Paying
Agents or successor Indenture Trustees pursuant to the Indenture, the
appointment of successor Administrators or Successor Servicers or the consent to
the assignment by the Note Registrar, the Paying Agent or the Indenture Trustee
of its obligations under the Indenture; and

 

8

 

  

(E)         the removal of the Indenture Trustee.

 

(ii)         Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (A) make any payments to
the Noteholders under the Related Agreements or (B) take any other action that
the Issuer directs the Administrator not to take on its behalf.

 

SECTION 3.    Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Company at any time during normal business hours.

 

SECTION 4.    Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement, and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to $500 per month,
which compensation shall be solely an obligation of the Servicer.

 

SECTION 5.    Additional Information to be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer may reasonably request.

 

SECTION 6.    Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.

 

SECTION 7.    No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and either the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

 

SECTION 8.    Other Activities of Administrator. Nothing contained in this
Agreement shall prevent the Administrator or its affiliates from engaging in
other businesses or, in its sole discretion, from acting in a similar capacity
as an administrator for any other person or entity even though such person or
entity may engage in business activities similar to those of the Issuer, the
Owner Trustee or the Indenture Trustee.

 



9

 

 

SECTION 9.     Term of Agreement; Resignation and Removal of Administrator.

 

(a)          This Agreement shall continue in full force and effect until the
dissolution of the Issuer, upon which event this Agreement shall automatically
terminate.

 

(b)          Subject to Sections 9(e) and 9(f), the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

 

(c)          Subject to Sections 9(e) and 9(f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice; provided, however, that in the event the
Servicer is removed as the Servicer pursuant to Section 8.1 of the Sale and
Servicing Agreement following the occurrence of an Event of Servicing
Termination, the Servicer shall be simultaneously removed as Administrator
hereunder.

 

(d)          Subject to Sections 9(e) and 9(f), at the sole option of the
Issuer, the Issuer may remove the Administrator immediately upon written notice
of termination from the Issuer to the Administrator if any of the following
events shall occur and be continuing:

 

(i)          the Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten (10) days (or, if such default cannot be cured in such
time, shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

 

(ii)         a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
sixty (60) days, in respect of the Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Administrator or any substantial
part of its property or order the winding-up or liquidation of its affairs; or

 

(iii)        the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.



 

If any of the events specified in clauses (ii) or (iii) of this Section 9(d)
shall occur, the Administrator shall give written notice thereof to the Issuer
and the Indenture Trustee within seven (7) days after the occurrence of such
event.

 

(e)          No resignation or removal of the Administrator pursuant to Section
9(d) shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer and (ii) such successor Administrator shall have agreed
in writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder. In the event that the Indenture Trustee is the
successor Administrator, CarMax’s payment obligations pursuant to Sections
5.16(a) and 6.7(a) of the Indenture shall survive any termination, resignation
or removal of CarMax as Administrator.

 



10

 

 

(f)          The appointment of any successor Administrator shall be effective
only after satisfaction of the Rating Agency Condition with respect to such
appointment.

 

(g)          Subject to Sections 9(e), 9(f) and 20, the Administrator
acknowledges that upon the appointment of a Successor Servicer pursuant to the
Sale and Servicing Agreement the Administrator shall immediately resign and such
Successor Servicer shall automatically become the Administrator under this
Agreement.

 

SECTION 10.   Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a), the
resignation of the Administrator pursuant to Section 9(b) or the removal of the
Administrator pursuant to Section 9(c) or (d), the Administrator shall be
entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal. The Administrator shall
forthwith upon such termination pursuant to Section 9(a) deliver to the Issuer
all property and documents of or relating to the Collateral then in the custody
of the Administrator. In the event of the resignation of the Administrator
pursuant to Section 9(b) or the removal of the Administrator pursuant to Section
9(c) or (d), the Administrator shall cooperate with the Issuer and take all
reasonable steps requested by the Issuer to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

 

SECTION 11.   Notices. All demands, notices and other communications under this
Agreement shall be in writing, personally delivered, sent by telecopier,
overnight courier or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt (i) in the case of the
Issuer, to CarMax Auto Owner Trust 2015-2 c/o the Owner Trustee at the following
address: 190 South LaSalle Street, Chicago, Illinois 60603, (ii) in the case of
the Administrator, at the following address: 12800 Tuckahoe Creek Parkway,
Richmond, Virginia 23238, Attention: Treasury Department, and (iii) in the case
of the Indenture Trustee, at the following address: Sixth and Marquette Avenue,
MAC N9311-161, Minneapolis, Minnesota 55479, or, in each case, to such other
address as any party shall have provided to the other parties in writing. If
CarMax is no longer the Administrator, the successor Administrator shall provide
any notices required to be given to the Rating Agencies to the Depositor, who
shall promptly provide such notices to the Rating Agencies.

 

SECTION 12.  Amendments. This Agreement may be amended from time to time by the
Issuer, the Administrator and the Indenture Trustee, without the consent of any
of the Noteholders or the Certificateholders, to cure any ambiguity, to correct
or supplement any provision herein that may be inconsistent with any other
provision herein or for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement which will not
be inconsistent with other provisions of this Agreement; provided, however, that
no such amendment may materially adversely affect the interests of any
Noteholder or any Certificateholder. This Agreement may also be amended from
time to time by the Issuer, the Administrator and the Indenture Trustee, with
the consent of the Holders of Notes evidencing not less than 51% of the Note
Balance of the Controlling Class or, if the Notes have been paid in full, the
Holders of Certificates evidencing not less than 51% of the aggregate
Certificate Percentage Interest, for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Agreement
or modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that no such amendment may:

 



11

 

 

(i)          increase or reduce in any manner the amount of, or accelerate or
delay the timing of, collections of payments on or in respect of the Receivables
or distributions that are required to be made for the benefit of the Noteholders
or the Certificateholders without the consent of all Noteholders and
Certificateholders adversely affected by such amendment; or

 

(ii)         reduce the percentage of the Note Balance or the percentage of the
aggregate Certificate Percentage Interest the consent of the Holders of which is
required for any amendment to this Agreement without the consent of all the
Noteholders and Certificateholders adversely affected by such amendment.

 

An amendment to this Agreement shall be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the Person
requesting such amendment obtains and delivers to the Owner Trustee and the
Indenture Trustee an Opinion of Counsel to that effect or the Rating Agency
Condition is satisfied. Notwithstanding the foregoing, the Administrator may not
amend this Agreement without the consent of the Depositor, which consent shall
not be unreasonably withheld. Any amendment to this Agreement that affects the
Owner Trustee’s rights, duties, liabilities or immunities under this Agreement,
if any, shall require the prior written consent of the Owner Trustee, which
consent shall not be unreasonably withheld. Promptly after the execution of any
such amendment, the Administrator shall furnish a copy of such amendment to the
Owner Trustee, the Indenture Trustee and the Rating Agencies.

 

SECTION 13.   Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and the Rating Agency Condition has been
satisfied with respect to such assignment. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, however, that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of such assignment in the same manner
as the Administrator is bound hereunder. Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.

 



12

 

 

SECTION 14.   GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PROVISIONS THEREOF WHICH MAY
REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 15.   Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute but one and the
same instrument.

 

SECTION 16.   Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

SECTION 17.  Not Applicable to CarMax Business Services, LLC in Other
Capacities. Nothing in this Agreement shall affect any obligation CarMax
Business Services, LLC may have in any other capacity.

 

SECTION 18.    Limitation of Liability of Owner Trustee and Indenture Trustee.

 

(a)          Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by the Owner Trustee not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer, and in no
event shall the Owner Trustee in its individual capacity have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer. For all purposes of this Agreement, in the performance
of any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.

 

(b)          Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by the Indenture Trustee not in its individual
capacity but solely as Indenture Trustee, and in no event shall the Indenture
Trustee in its individual capacity have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

 

SECTION 19.   Third-Party Beneficiary. The Owner Trustee is a third-party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

 



13

 

 

SECTION 20.   Successor Servicer and Administrator. The Administrator shall
undertake, as promptly as possible after the giving of notice of termination to
the Servicer of the Servicer’s rights and powers pursuant to Section 8.1 of the
Sale and Servicing Agreement, to enforce the provisions of such Section 8.1 or
Section 8.2 of the Sale and Servicing Agreement, as applicable, with respect to
the appointment of a successor Servicer. Such successor Servicer shall, upon
compliance with the last sentence of Section 8.2(a) of the Sale and Servicing
Agreement, become the successor Administrator hereunder; provided, however, that
if the Indenture Trustee shall become such successor Administrator, the
Indenture Trustee shall not be required to perform any obligations or duties or
conduct any activities as successor Administrator that would be prohibited by
law and not within the banking and trust powers of the Indenture Trustee; and,
provided further, that the Indenture Trustee as successor Administrator shall
not assume any of the obligations specified in Section 2(a)(ii). In such event,
the Indenture Trustee may appoint a sub-administrator to perform such
obligations and duties. Any transfer of servicing pursuant to Section 8.2 of the
Sale and Servicing Agreement and related succession as Administrator hereunder
shall not constitute an assumption by the related successor Administrator of any
liability of the related outgoing Administrator arising out of any breach by
such outgoing Administrator of such outgoing Administrator’s duties hereunder
prior to such transfer.

 

SECTION 21.    Nonpetition Covenants.

 

(a)          Notwithstanding any prior termination of this Agreement, the
Depositor, the Administrator, the Owner Trustee and the Indenture Trustee shall
not at any time acquiesce, petition or otherwise invoke, or cooperate with or
encourage others to acquiesce, petition or otherwise invoke, or cause the Issuer
to invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Issuer.

 

(b)          Notwithstanding any prior termination of this Agreement, the
Issuer, the Administrator, the Owner Trustee and the Indenture Trustee shall not
at any time acquiesce, petition or otherwise invoke, or cooperate with or
encourage others to acquiesce, petition or otherwise invoke, or cause the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Depositor under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Depositor or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Depositor.

 

SECTION 22.   Regulation AB. The Administrator shall cooperate in good faith
with the Issuer, the Indenture Trustee and the Depositor to ensure compliance by
the Depositor with the provisions of Subpart 229.1100 – Asset-Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended, clarified or interpreted from time to time by the Commission or its
staff, and related rules and regulations of the Commission (“Regulation AB”).
The Administrator acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel or otherwise. The
Administrator shall deliver to the Depositor (including any of its assignees or
designees) upon request any and all reports, statements, certifications, records
and other information necessary in the good faith determination of the Depositor
to permit the Depositor to comply with the provisions of Regulation AB, together
with such disclosures relating to the Administrator and the Receivables, or the
performance of the Administrator’s duties pursuant to this Agreement, reasonably
believed by the Depositor to be necessary in order to effect such compliance.
Neither the Issuer, the Indenture Trustee nor the Depositor shall request
information or disclosures pursuant to this Section 22 other than in good faith,
or for purposes other than compliance with the Securities Act of 1933, as
amended (the “Securities Act”), the Exchange Act or the rules and regulations of
the Commission under the Securities Act or the Exchange Act.

 

[SIGNATURE PAGE FOLLOWS]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, all as of the
day and year first above written.

 

  CARMAX AUTO OWNER TRUST 2015-2       By: U.S. BANK TRUST NATIONAL ASSOCIATION,
  not in its individual capacity but solely   as Owner Trustee       By: /s/
Christopher J. Nuxoll   Name: Christopher J. Nuxoll   Title: Vice President    
    WELLS FARGO BANK,   NATIONAL ASSOCIATION,   not in its individual capacity
but solely   as Indenture Trustee       By: /s/ Tara H. Anderson   Name: Tara H.
Anderson   Title: Vice President       CARMAX BUSINESS SERVICES, LLC,   as
Administrator       By: /s/ Andrew J. McMonigle   Name: Andrew J. McMonigle  
Title: Vice President and Treasurer

 

Administration Agreement (CAOT 2015-2)

 

 

 

 

EXHIBIT A

 

POWER OF ATTORNEY

 

STATE OF _____________ )   ) COUNTY OF ___________ )

 

KNOW ALL MEN BY THESE PRESENTS, that U.S. BANK TRUST NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as owner
trustee (the “Owner Trustee”) for CARMAX AUTO OWNER TRUST 2015-2, a Delaware
statutory trust (the “Issuer”), does hereby make, constitute and appoint CARMAX
BUSINESS SERVICES, LLC, a Delaware limited liability company (the
“Administrator”), as administrator under the Administration Agreement dated as
of May 1, 2015 (the “Administration Agreement”), among the Issuer, the
Administrator and Wells Fargo Bank, National Association, a national banking
association, as Indenture Trustee, as the same may be amended from time to time,
and its agents and attorneys, as attorneys-in-fact to execute on behalf of the
Owner Trustee or the Issuer all such documents, reports, filings, instruments,
certificates and opinions as the Owner Trustee or the Issuer is obligated to
prepare, file or deliver pursuant to the Related Agreements or pursuant to
Section 5.5(i), (ii), (iii) or (iv) of the Trust Agreement, including, without
limitation, to appear for and represent the Owner Trustee and the Issuer in
connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Issuer, and with full power to perform any and all
acts associated with such returns and audits that the Owner Trustee could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit and settlements. All powers of attorney for this purpose
heretofore filed or executed by the Owner Trustee are hereby revoked. All
capitalized terms used but not defined in this power of attorney shall have the
respective meanings set forth in the Administration Agreement.

 

Ex. A-1

 

 

EXECUTED this __ day of May 2015.

 

  U.S. BANK TRUST NATIONAL ASSOCIATION,   not in its individual capacity but
solely as Owner   Trustee         By:       Name:     Title:

 

STATE OF _____________ )   ) ss. : COUNTY OF ___________ )

 

BEFORE ME, the undersigned authority, a Notary Public in and for said county and
state, on this day personally appeared ____________________, known to me to be
the person and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that the same was the act of U.S. BANK TRUST NATIONAL
ASSOCIATION, a national banking association, and that said person executed the
same for the purpose and consideration therein expressed, and in the capacities
therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this __ day of May 2015.

 

  ________________________   Notary Public in and for   the State of __________

 

[SEAL]

 

My commission expires: ____________

  



Ex. A-2

